Order unanimously reversed on the law and matter remitted to Monroe County Court for further proceedings, in accordance with the following memorandum: The People assert that the court erred in granting defendant’s standing to challenge the legality of the search warrant executed at 535 Brown Street, Rochester, New York. The court, after determining that defendant had standing, granted his suppression motion. The People’s motion for leave to reargue the standing issue was granted and a hearing was ordered. The court, however, subsequently determined that a hearing was unnecessary, based on our decision in People v Wesley (139 AD2d 946), and granted the suppression motion. In light of the Court of Appeals reversal in People v Wesley (139 AD2d 946, supra, revd 73 NY2d 351), this matter is remitted to County Court, Monroe County, for a hearing to be conducted on the issue of defendant’s standing to contest the legality of the search. (Appeal from order of Monroe County Court, Connell, J.— motion to suppress evidence.) Present — Dillon, P. J., Callahan, Balio, Lawton and Davis, JJ.